DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 17 claims and claims 1-17 are pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it contains a phrase that can be implied (“An image decoding method that is performed by a decoding apparatus according to the present disclosure comprises the steps of”). 
Appropriate correction is required. Also see MPEP 608.01(b), Paragraph C – “Language and Format”.

Claim Objections
Claims 1, 9, 11 are objected to because of the following informalities:  
Claim 1 second last limitation recites “performing prediction of the current block based on the motion vector and an reference picture index of the current block”. This should be replaced with “performing prediction of the current block based on the motion vector and a reference picture index of the current block”.
Claim 9 recites “wherein the top luma cost of the MVP candidate is derived as a sum of absolute difference (SAD) of the top template of a luma block of the current block and the top template of a chroma block of the reference block for the MVP candidate”. The Examiner believes there is a typo in the limitation and it should be replaced with “wherein the top luma cost of the MVP candidate is derived as a sum of absolute difference (SAD) of the top template of a luma block of the current block and the top template of a luma block of the reference block for the MVP candidate”. 
Similar issue exists in the corresponding limitation of claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the construction of the MVP candidate list by “determining availabilities in the order of the motion vector of the left neighboring block of the current block, the motion vector of the top neighboring block, the motion vector of the top-right neighboring block, the motion vector of the bottom-left neighboring block, and the motion vector of the top neighboring block”. It is not clear why the motion vector of the top neighboring block has been added twice in a sequential order in to the candidate list. Does this mean that the number of unique MV candidates in the list is 4, although, as per original disclosure paragraph [0158], there are 5 unique MV candidates in the list. The discrepancy in the claim limitation has resulted in ambiguity in interpreting the actual scope of the claim. Claim 4 being dependent on the rejected base claim is also guilty of the same ambiguity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-9, 11, 15-17 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US PGPub 2020/0068218 A1) (Inventive concept disclosed in provisional application 62/531,907 dated 07/13/2017).


Regarding claim 1, Chen et al. disclose a video decoding method performed by a decoding apparatus (Abstract), comprising: 
obtaining information for inter prediction of a current block from a bitstream ([0147]; It discloses an inter prediction mode is used to encode a block which is sent to the decoder in a bitstream as shown in Fig. 16, reference numeral 1610, which means the decoder extracts from the bitstream the information about the current block being coded using inter prediction mode); 
constructing a motion vector predictor (MVP) candidate list based on a neighboring block of the current block ([0030], L1-11; It discloses generating an initial MVP candidate list of the current block based on the neighboring blocks as shown in Fig. 1. See Fig. 16, reference numeral 1620 and [0087], L14-17; Fig. 8, reference numeral 810); 
deriving costs for MVP candidates included in the MVP candidate list ([0092]-[0094]; Fig. 9, reference numeral 920, wherein in [0103], it describes the method of calculating the cost of each candidate); 
deriving a modified MVP candidate list based on the costs for the MVP candidates (Fig. 8, reference numeral 830; Fig. 9, reference numeral 940; [0091], L11-23); 
deriving a MVP of the current block based on the modified MVP candidate list (Fig. 8, reference numeral 830 shows the candidates 0-5 in reordered form, wherein each of the candidate of the modified MVP list 830 is an MVP for decoding the current block. See also Fig. 16, reference numeral 1650); 
deriving a motion vector of the current block based on the MVP of the current block and a motion vector difference (MVD) ([0008], L1-7); and 
performing prediction of the current block based on the motion vector and an reference picture index of the current block ([0008], L8-17), 
wherein the information for the inter prediction includes the MVD and the reference picture index ([0008], L8-17; It discloses sending the MVD and the reference frame index in a coded bitstream).  

Regarding claim 2, Chen et al. disclose the video decoding method of claim 1, wherein the neighboring block includes a left neighboring block of the current block (Fig. 1, A1), a top neighboring block of the current block (Fig. 1, B1), a top-right neighboring block of the current block (Fig. 1, B0), a bottom-left neighboring block of the current block (Fig. 1, A0), and a top-left neighboring block of the current block (Fig. 1, B2).  

Regarding claim 5, Chen et al. disclose the video decoding method of claim 2, wherein the maximum number of MVP candidates included in the MVP candidate list is 5 (Fig. 1; [0006], L1-5; It discloses up to 4 spatial candidates and 1 temporal candidate is selected for a maximum of 5 MVP candidates).  

Regarding claim 6, Chen et al. disclose the video decoding method of claim 1, wherein the cost of the MVP candidate is derived as a sum of absolute difference (SAD) of a template of the current block and a template of the reference block of the MVP candidate ([0034], L7-12).  

7, Chen et al. disclose the video decoding method of claim 6, wherein the template of the current block includes a top template and a left template ([0045]; Fig. 6), 
the cost is derived as a sum of a top cost and a left cost ([0066], L10-15), 
the top cost is derived as an SAD of the top template of the current block and the top template of the reference block for the MVP candidate ([0066]; Fig. 6 shows the cost calculation of the current block 610 based on 612a and 622a (note the typo), wherein the basis of cost function is SAD as disclosed in [0034], L7-12), and 
the left cost is derived as an SAD of the left template of the current block and the left template of the reference block for the MVP candidate ([0066]; Fig. 6 shows the cost calculation of the current block 610 based on 612b and 622b, wherein the basis of cost function is SAD as disclosed in [0034], L7-12).  

Regarding claim 8, Chen et al. disclose the video decoding method of claim 1, wherein the cost of the MVP candidate is derived as the sum of the top cost of the MVP candidate and the left cost of the MVP candidate ([0066], L10-15), 
the top cost of the MVP candidate is derived based on a top luma cost of the MVP candidate and a top chroma cost of the MVP candidate ([0066]; Fig. 6 shows the cost calculation of the current block 610 based on 612a and 622a (note the typo), wherein as per [0014], it discloses that in case of a color video, the MV refinement or MVP candidate list generation process can be done based on the luma (Y) component and the chroma (Cb, Cr) components of the video frame), and 
the left cost of the MVP candidate is derived based on a left luma cost of the MVP candidate and a left chroma cost of the MVP candidate ([0066]; Fig. 6 shows the cost 610 based on 612b and 622b, wherein as per [0014], it discloses that in case of a color video, the MV refinement or MVP candidate list generation process can be done based on the luma (Y) component and the chroma (Cb, Cr) components of the video frame).  

Regarding claim 9, Chen et al. disclose the video decoding method of claim 8, wherein the top luma cost of the MVP candidate is derived as a sum of absolute difference (SAD) of the top template of a luma block of the current block and the top template of a chroma block of the reference block for the MVP candidate ([0066]; Fig. 6 shows the cost calculation of the current block 610 based on 612a and 622a (note the typo), wherein the basis of cost function is SAD as disclosed in [0034], L7-12 and as per [0014], it discloses that in case of a color video, the MV refinement or MVP candidate list generation process can be done based on the luma (Y) component of the video frame), and 
the top chroma cost of the MVP candidate is derived as the SAD of the top template of the chroma block of the current block and the top template of the chroma block of the reference block for the MVP candidate ([0066]; Fig. 6 shows the cost calculation of the current block 610 based on 612a and 622a (note the typo), wherein the basis of cost function is SAD as disclosed in [0034], L7-12 and as per [0014], it discloses that in case of a color video, the MV refinement or MVP candidate list generation process can be done based on the chroma (Cb, Cr) components of the video frame).  

Regarding claim 11, Chen et al. disclose the video decoding method of claim 8, wherein the left luma cost of the MVP candidate is derived as the sum of absolute difference (SAD) of the left template of the luma block of the current block and the left template of the chroma block of the reference block for the MVP candidate ([0066]; Fig. 6 shows the cost calculation of the current block 610 based on 612b and 622b, wherein the basis of cost function is SAD as disclosed in [0034], L7-12, and as per [0014], it discloses that in case of a color video, the MV refinement or MVP candidate list generation process can be done based on the luma (Y) component of the video frame), and 
the left chroma cost of the MVP candidate is derived as the SAD of the left template of the chroma block of the current block and the left template of the chroma block of the reference block for the MVP candidate ([0066]; Fig. 6 shows the cost calculation of the current block 610 based on 612a and 622a (note the typo), wherein the basis of cost function is SAD as disclosed in [0034], L7-12, and as per [0014], it discloses that in case of a color video, the MV refinement or MVP candidate list generation process can be done based on the chroma (Cb, Cr) components of the video frame).  

Regarding claim 15, Chen et al. disclose the video decoding method of claim 1, wherein the deriving of the modified MVP candidate list based on the costs for the MVP candidates includes 
deriving a reordered MVP candidate list by reordering the MVP candidates in the order of small cost ([0091]; Fig. 8 shows the reordering of the candidates in the list based on the cost), 
deriving a refine MVP candidate based on a specific MVP candidate among the MVP candidates ([0087]; Fig. 7 shows the refinement of the candidates in the list), and 
deriving the modified MVP candidate list by adding the refine MVP candidate to the reordered MVP candidate list (Fig. 9 shows the derivation of the reordered candidate list with the modified MVPs).  

Regarding claim 16, Chen et al. disclose a decoding apparatus performing video decoding (Abstract), comprising: 
an entropy decoder obtaining information for inter prediction of a current block from a bitstream ([0147]; It discloses an inter prediction mode is used to encode a block which is sent to the decoder in a bitstream as shown in Fig. 16, reference numeral 1610, which means the decoder extracts from the bitstream the information about the current block being coded using inter prediction mode); and 
a predictor constructing a motion vector predictor (MVP) candidate list based on a neighboring block of the current block ([0030], L1-11; It discloses generating an initial MVP candidate list of the current block based on the neighboring blocks as shown in Fig. 1. See Fig. 16, reference numeral 1620 and [0087], L14-17; Fig. 8, reference numeral 810), deriving costs for MVP candidates included in the MVP candidate list ([0092]-[0094]; Fig. 9, reference numeral 920, wherein in [0103], it describes the method of calculating the cost of each candidate), deriving a modified MVP candidate list based on the costs for the MVP costs (Fig. 8, reference numeral 830; Fig. 9, reference numeral 940; [0091], L11-23), deriving an MVP of the current block based on the modified MVP candidate list (Fig. 8, reference numeral 830 shows the candidates 0-5 in reordered form, wherein each of the candidate of the modified MVP list 830 is an MVP for decoding the current block. See also Fig. 16, reference numeral 1650), deriving a motion vector of the current block based on the MVP of the current block and a motion vector difference (MVD) ([0008], L1-7), and performing prediction of the current block based on a reference picture index and the motion vector of the current block ([0008], L8-17), 
wherein the information for the inter prediction includes the reference picture index and the MVD ([0008], L8-17; It discloses sending the MVD and the reference frame index in a coded bitstream).  

Regarding claim 17, Chen et al. disclose an encoding apparatus performing video encoding (Abstract), comprising: 
a predictor constructing a motion vector predictor (MVP) candidate list based on a neighboring block of a current block ([0030], L1-11; It discloses generating an initial MVP candidate list of the current block based on the neighboring blocks as shown in Fig. 1. See Fig. 16, reference numeral 1620 and [0087], L14-17; Fig. 8, reference numeral 810), deriving costs for MVP candidates included in the MVP candidate list ([0092]-[0094]; Fig. 9, reference numeral 920, wherein in [0103], it describes the method of calculating the cost of each candidate), deriving a modified MVP candidate list based on the costs for the MVP costs (Fig. 8, reference numeral 830; Fig. 9, reference numeral 940; [0091], L11-23), deriving an MVP of the current block based on the modified MVP candidate list (Fig. 8, reference numeral 830 shows the candidates 0-5 in reordered form, wherein each of the candidate of the modified MVP list 830 is an MVP for decoding the current block. See also Fig. 16, reference numeral 1650), deriving a motion vector of the current block based on the MVP of the current block ([0008], L1-7), and performing prediction of the current block based on the motion vector of the current block ([0008], L8-17); and 
an entropy encoder encoding information for inter prediction of the current block ([0147]; It discloses an inter prediction mode is used to encode a block which is sent to the decoder in a bitstream as shown in Fig. 16, reference numeral 1610, which means the decoder extracts from the bitstream the information about the current block being coded using inter prediction mode), 
wherein the information for the inter prediction includes a reference picture index indicating a reference picture of the current block and a motion vector difference (MVD) ([0008], L1-17; It discloses information including a reference picture index as well as Motion Vector Difference (MVD)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub 2020/0068218 A1) (Inventive concept disclosed in provisional application 62/531,907 dated 07/13/2017) in view of Lee et al. (US PGPub 2020/0267408 A1).

Regarding claim 3, Chen et al. teach the video decoding method of claim 2, wherein the constructing of the MVP candidate list based on the neighboring block of the current block (Figs. 1, 6).
Chen et al. teach in Fig. 1 and described in [0006], L1-5, the five neighboring blocks A0, A1, B0, B1, B2 that constitute the MVP candidate list, but it does not explicitly teach the addition of the neighboring MVP blocks in to the candidate list based on availability of the blocks in a sequential order.
However, Lee et al. teach a method in the same field of endeavor (Abstract), where it teaches the five neighboring blocks being added to the candidate list based on availability of the blocks in a sequential order (Lee et al.; Fig. 7; [0165]-[0166]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen et al’s invention of MVP candidate list refinement to include Lee et al's usage of sequential addition of MVP candidates in to the list, because the sequential ordering of the candidates results in refinement of a motion vector to enhance encoding/decoding efficiency of an image (Lee et al.; [0004]).

Regarding claim 4, Chen et al. and Lee et al. teach the video decoding method of claim 3, wherein the reference picture index indicates a specific reference picture included in a specific reference picture list (Chen et al.; [0008], L8-17), 
it is sequentially determined whether the motion vector of the neighboring block corresponds to a first motion vector and a second motion vector (Chen et al.; [0067]; It teaches checking the MV from the neighboring left template and the MV from the neighboring top template) , and 
when the motion vector of the neighboring block is not the first motion vector and the second motion vector, it is determined that the motion vector of the neighboring block is not available (Chen et al.; [0067]; It teaches when neither of the neighboring left and top templates ), and 
wherein the first motion vector is the motion vector for the specific reference picture included in the specific reference picture list (Chen et al.; [0010]; It teaches that the left MV is chosen from the first available one from left MVP list consisting of A0, A1 template positions), and 
the second motion vector is the motion vector for the specific reference picture included in a reference picture list other than the specific reference picture list (Chen et al.; [0010]; It teaches that the top MV is chosen from the first available one from top MVP list consisting of B0, B1, B2 template positions).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub 2020/0068218 A1) (Inventive concept disclosed in provisional application 62/531,907 dated 07/13/2017) in view of Chuang et al. (US PGPub 2018/0098086 A1).

Regarding claim 13, Chen et al. teach the video decoding method of claim 1, wherein the information for the inter prediction includes an LIC flag ([0023]; It teaches enabling or disabling the LIC process, meaning there is a flag associated with it), 
the cost of the MVP candidate includes the luma cost and the chroma cost ([0066]; Fig. 6 shows the cost calculation of the current block 610 based on 612a and 622a (note the typo), wherein as per [0014], it discloses that in case of a color video, the MV refinement or MVP candidate list generation process can be done based on the luma (Y) component and the chroma (Cb, Cr) components of the video frame).
Chen et al. do not explicitly teach that in case of LIC being enabled, the luma cost is based on IC_SAD.
However, Chuang et al. teach a system in the same field of endeavor (Abstract), where it teaches the LIC parameter calculation based on a cost function related to the LIC process being enabled (Chuang et al.; [0148], [0015]), wherein the LIC parameters are determined as a function of SAD as described in [0193] of Chuang et al.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen et al’s invention of MVP candidate list refinement to include Chuang et al's usage of IC_SAD when the LIC mode is enabled, because such a technique provides a more optimal predictor than existing techniques (Chuang et al.; [0148]).


Allowable Subject Matter
Claims 10, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 10 recites the function of a top cost of the MVP candidate which includes the top cost of the luma and chroma blocks of the current block and the height of the luma and chroma blocks as well as a weighting factor. Chen et al. do not explicitly teach a cost function as claimed. Although, Chuang et al. teach a cost function consisting of a weighting factor as described in [0343], but it fails to disclose the heights of the luma and chroma blocks. Claim 12 recites similar limitations. Claim 14 recites the function of calculating luma IC_SAD in terms of the width and height of the luma block. Chen et al. and Chuang et al. fail to teach these limitations. Therefore, any of the claims 10, 12 or 14 would be allowable if 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “METHOD AND APPARATUS OF BILATERAL TEMPLATE MV REFINEMENT FOR VIDEO CODING” – Chen et al., US PGPub 2020/0128258 A1.
2. “METHOD AND APPARATUS FOR ENCODING AND DECODING MOTION INFORMATION” – Robert et al., US PGPub 2020/0053361 A1.
3. “METHOD AND APPARATUS FOR ENCODING AND DECODING MOTION INFORMATION” - Robert et al., US PGPub 2019/0342557 A1.
4. “MOTION VECTOR PREDICTION” – Chen et al., US PGPub 2018/0359483 A1.
5. “METHODS AND SYSTEMS FOR ENCODING PICTURES ASSOCIATED WITH VIDEO DATA” – Srinivasamurthy et al., US PGPub 2013/0208799 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Mainul Hasan/
Primary Examiner, Art Unit 2485